                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 OLIVER LUCK,                                         :   CASE NO. 3:20-cv-00516-VAB
                                                      :
                         Plaintiff,                   :
 v.                                                   :
                                                      :
 VINCENT K. MCMAHON and ALPHA                         :
 ENTERTAINMENT LLC,                                   :
                                                      :
                         Defendants.                  :   JANUARY 7, 2021

      DEFENDANT AND COUNTERCLAIMANT ALPHA ENTERTAINMENT LLC’S
                   MOTION FOR DISCLOSURE OF ASSETS

        Pursuant to Federal Rule of Civil Procedure 64, Local Rule of Civil Procedure for the

District of Connecticut 4(c), and Connecticut General Statutes § 52-278n, Defendant and

Counterclaimant Alpha Entertainment LLC (“Alpha”), having filed an application for a

prejudgment remedy in this action and having established probable cause sufficient for the

issuance of a prejudgment remedy in the amount of $572,292.10, hereby moves for an Order of

this Court requiring Counterclaim-Defendant Oliver Luck (“Luck”), within 30 days of such order,

to disclose assets and property in which he has an interest, and any and all debts owing to him,

sufficient to satisfy a prejudgment remedy in the amount of $572,292.10, including, but not limited

to, the following:

        1.       All bank accounts, certificates of deposit, trust accounts, or similar types of

accounts of Luck, or accounts in which he has an interest, including addresses for applicable bank

offices and account numbers;

        2.       All real property in which he has an interest, including the location and nature of

said interest;
        3.      All non-exempt personal property (including but not limited to automobiles, boats,

aircraft, art, jewelry, collectibles, and club memberships) in which he has an interest, including a

description of the property, its location, and the nature of the interest in the property.

        4.      All business or investment entities (including both holding and operating entities)

of any kind or description in which he has an interest, including but not limited to a membership

interest, a limited partnership interest, an equity interest, or any other interest of any type, including

a description of such interest and the name and address of the officers, members, partners, or

shareholders in such entities;

        5.      All stocks, bonds, or negotiable securities in which he has an interest, including a

description of the stock, bond, or negotiable security, its location, and the nature of the interest in

the stock, bond, or negotiable security;

        6.      All funds in which he has an interest, including private and SBIC funds, and a

description of the fund, and the nature of his interest in the fund;

        7.      All cash or cash equivalents in which he has an interest, including the amount and

location of said cash or cash equivalents;

        8.      All royalties in which he has an interest, including a description of the amount of

such royalty, and the name, address, telephone number, and email address of the individual or

entity obligated to pay such royalties; and

        9.      All other property, real or personal, tangible or intangible, liquid or otherwise in

which he has an interest of any kind whatsoever and wherever located.

        Alpha further moves for an Order of this Court requiring Luck, within 30 days of such

order, to produce such documents that in any way relate to all assets, property, and debts as

described above.

                                                   -2-
       Alpha further moves for an Order requiring Luck to appear at the offices of Day Pitney

LLP, 242 Trumbull Street, Hartford, Connecticut, 06103, in order to be examined under oath

within 45 days of such order concerning the disclosure of assets described herein.

       This motion is accompanied by an Application for Prejudgment Remedy filed herewith

and a proposed order granting this motion, which is attached hereto as Exhibit A.

       WHEREFORE, Alpha respectfully requests that this Court grant this motion and order the

requested disclosure of assets, produce such documents that in any way relate to all assets,

property, and debts as described above, and order Luck to appear for a deposition in connection

with the relief requested herein, together with such other and further relief as the Court deems just

and proper.


                                                      DEFENDANT AND COUNTERCLAIMANT
                                                      ALPHA ENTERTAINMENT LLC

                                                      By: /s/ Jerry S. McDevitt
                                                      Jerry S. McDevitt
                                                      Curtis B. Krasik
                                                      K&L GATES LLP
                                                      K&L Gates Center
                                                      210 Sixth Avenue
                                                      Pittsburgh, PA 15222
                                                      Phone: (412) 355-6500
                                                      Fax: (412) 355-6501
                                                      Email: jerry.mcdevitt@klgates.com
                                                      Email: curtis.krasik@klgates.com

                                                      Jeffrey P. Mueller (ct27870)
                                                      DAY PITNEY LLP
                                                      242 Trumbull Street
                                                      Hartford, CT 06103
                                                      Phone: (860) 275-0100
                                                      Fax: (860) 275-0343
                                                      Email: jmueller@daypitney.com




                                                -3-
                               CERTIFICATION OF SERVICE

        I hereby certify that, on January 7, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                   /s/ Jeffrey P. Mueller
                                                  Jeffrey P. Mueller (ct27870)




                                               -4-
